United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                     October 13, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-31050


                        EUGENE RATLIFF, JR.,

                                               Plaintiff - Appellant,

                               versus

            BREAUD CANTU, A JOINT VENTURE; HENRY ESTLE;
                       BREAUD SERVICES, INC.,

                                           Defendants - Appellees.


            Appeal from the United States District Court
                for the Western District of Louisiana
                             (02-CV-913)


Before GARWOOD, JOLLY, and BARKSDALE, Circuit Judges.


PER CURIAM:*


AFFIRMED.   See 5TH CIR. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.